          Case 1:20-cv-10771-AJN Document 48 Filed 03/17/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                3/17/21
                                                                                                3/16/21


  Samsung Electronics America, Inc.,

                         Plaintiff,
                                                                     20-cv-10771 (AJN)
                 –v–
                                                                           ORDER
  Vintage Tech LLC,

                         Defendant.


ALISON J. NATHAN, District Judge:

       On March 11, 2021, the Court denied Plaintiff’s motion for a temporary restraining order

and a preliminary injunction. The Court filed its Order under temporary seal to allow the parties

to propose redactions, in light of the fact that the Order contained information that the parties

might have wanted to keep confidential. After reviewing the parties’ proposal, the Court will

adopt the parties’ proposed redactions.

       In doing so, the Court’s reasoning is guided by the three-part test articulated by the

Second Circuit in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). Under

that test, the Court must: (i) determine whether the documents in question are “judicial

documents;” (ii) assess the weight of the common law presumption of access to the materials;

and (iii) balance competing considerations against the presumption of access. Id. at 119–20.

       The Court concludes that while the redacted portions of the opinion are judicial

documents to which the common law presumption of access attaches in full, competing

considerations warrant adoption of the limited redactions that the parties have proposed. These

redactions are narrowly tailored to protect confidential and proprietary information that, if made

public, could harm the parties’ commercial and business interests. Courts have long recognized
            Case 1:20-cv-10771-AJN Document 48 Filed 03/17/21 Page 2 of 3


that protecting from the disclosure of sensitive business information provides good cause for

sealing or redacting documents. See, e.g., Louis Vuitton Malletier S.A. v. Sunny Merch. Corp.,

97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015); Encyclopedia Brown Prods., Ltd. v. Home Box Office,

Inc., 26 F. Supp. 2d 606, 614 (S.D.N.Y. 1998). The potential costs to SEA and Vintage Tech,

were the full details of their business relationships to be disclosed, overcome the presumption of

access.

          The Court’s approval of these limited redactions is not based on confidentiality

agreements that the parties independently reached. “[T]he mere existence of a confidentiality

agreement covering judicial documents is insufficient to overcome the First Amendment

presumption of access.” Aioi Nissay Dowa Ins. Co. v. Prosight Specialty Mgmt. Co., Inc., 12-cv-

3274 (JPO), 2012 WL 3583176, at *6 (S.D.N.Y. Aug. 21, 2012) (internal quotation marks

omitted). The Court disagrees with the proposition in the parties’ cover letter that because this is

a private business dispute, there is no public interest. That proposition is at odds with Second

Circuit case law and the First Amendment. “[T]he First Amendment does secure to the public

and to the press a right of access to civil proceedings.” Westmoreland v. Columbia Broad. Sys.,

Inc., 752 F.2d 16, 23 (2d Cir. 1984). Judicial documents are public matters, and the parties ought

not assume that the Court will permit anything beyond narrowly tailored redactions that are

justified independent of the parties’ protective orders or confidentiality agreements.

Notwithstanding this, the appropriate standard is met here because the redactions are tailored to

protecting the parties from the competitive harm that would result were the information to be

made public.

          The Court will thus docket its Order with the parties’ proposed redactions and file the

unredacted version under seal. Plaintiff is hereby ORDERED to file the cover letter submitted

with the parties’ proposed redactions within 2 days of this Order.
        Case 1:20-cv-10771-AJN Document 48 Filed 03/17/21 Page 3 of 3


      SO ORDERED.

Dated: March 17, 2021
       New York, New York
                                   __________________________________
                                           ALISON J. NATHAN
                                         United States District Judge
